Investor Contacts:Rusty Cloutier President & CEO or Jim McLemore, CFA Sr. EVP & CFO Media Contact:Alex Calicchia Chief Marketing Officer MidSouth Bancorp, Inc. Reports Third Quarter 2010 Results · Strong Capital Position with Total Risk Weighted Capital of 21.70% · FTE Net Interest Margin of 4.72% and NPAs/Total Assets of 2.58% LAFAYETTE, LA., October 26, 2010/PRNewswire-FirstCall/ MidSouth Bancorp, Inc. (“MidSouth”) (NYSE Amex: MSL)today reported net earnings available to common shareholders of $939,000 for the third quarter of 2010, a decrease of 17.0% compared to net earnings available to common shareholders of $1.1 million reported for the third quarter of 2009, and a decrease of 1.3% compared to $951,000 in net earnings available to common shareholders for the second quarter of 2010.Diluted earnings for the third quarter of 2010 were $0.09 per common share, a decrease of 47.1% from $0.17 per common share reported for the third quarter of 2009, and a decrease of 10.0% from $0.10 per common share reported for the second quarter of 2010.Third quarter 2010 earnings include a one-time charge for a data processing contract cancellation.Net of taxes, the charge reduced diluted earnings for the period by $0.02 per common share. For the nine months ended September 30, 2010, net earnings available to common shareholders totaled $3.0 million, a 19.4% increase from earnings of $2.5 million for the first nine months of 2009.Diluted earnings per share were $0.31 for the first nine months of 2010, compared to $0.38 for the first nine months of 2009. Total assets at September 30, 2010 were $992.8 million, compared to $947.8 million in total assets reported at September 30, 2009.Total loans were $598.3 million at September 30, 2010 compared to $588.6 million at September 30, 2009 and deposits totaled $779.6 million as of September 30, 2010, compared to $772.1 million on September 30, 2009.In linked-quarter comparison, total loans increased $12.2 million, up 2.1% from $586.1 million at June 30, 2010. MidSouth’s leverage capital ratio increased to 14.16% at September 30, 2010 from 10.62% at September 30, 2009.Tier 1 risk-weighted capital and total risk-weighted capital ratios were 20.45% and 21.70% at September 30, 2010, compared to 14.65% and 15.87% at September 30, 2009, respectively. Third quarter 2010 net earnings available to common shareholders totaled $939,000 compared to $1.1 million for the same period of 2009.Net interest income increased $367,000 in quarterly comparison due to a $745,000 decrease in interest expense on interest-bearing liabilities that offset a $378,000 decrease in interest income from earning assets.The improvement in net interest income was offset by a $500,000 increase in the provision for loan losses and a $236,000 decrease in non-interest income.Provisions totaling $1.5 million were expensed in the third quarter 2010 primarily due to the impairment analysis of a $3.4 million commercial development loan.Non-interest income decreased primarily due to a $309,000 decrease in service charges on deposit accounts, including insufficient funds fees, which was partially offset by a $90,000 -1- increase in ATM/debit card income.Non-interest expense decreased $209,000 in quarterly comparison primarily due to decreases of $387,000 in salary and benefit costs, $110,000 in occupancy expenses and $52,000 in marketing costs.The decrease in salaries and benefit costs resulted primarily from a reduction in full time equivalent employees from 413 at September 30, 2009 to 388 at September 30, 2010.Additionally, group health insurance expense decreased $212,000 as MidSouth’s partially self-funded group health insurance plan experienced a lower amount of insurance claims in year-over-year comparison.These decreases were partially offset by a $260,000 increase in data processing costs and an $84,000 increase in expenses related to a customer relationship management (“CRM”) program.The $260,000 increase in data processing costs resulted primarily from a one-time accrual for a data processing contract cancellation. C. R. “Rusty” Cloutier, President and Chief Executive Officer, commenting on third quarter noted, “During the quarter, the Dodd-Frank Wall Street Reform and Consumer Protection Act was signed into law.This extremely complex legislation impacts the entire financial services industry and will most likely lead to increased regulatory compliance costs.At MidSouth, in the midst of this challenging environment, we have focused on maintaining a strong capital position, reducing expenses, and growing loans.We continue to evaluate growth opportunities that will increase our franchise value for shareholders, customers, and employees.” In linked-quarter comparison, net earnings available to common shareholders decreased $12,000, as a $275,000 improvement in net interest income was offset by a $288,000 decrease in non-interest income.The $288,000 decrease in non-interest income resulted primarily from decreases of $183,000 in service charges on deposit accounts, $69,000 in safe deposit box rental income, and $51,000 in other non-interest income. In year-to-date comparison, the $492,000 increase in net earnings available to common shareholders resulted primarily from a $704,000 reduction in non-interest expense and a $243,000 increase in net interest income.Additionally, non-interest income increased $41,000 year over year, as a $215,000 decrease in service charges on deposit accounts was offset by increases of $179,000 in ATM and debit card income and $77,000 in other non-interest income.The resulting $988,000 improvement in earnings was partially offset by a $423,000 increase in tax expense, a $50,000 increase in the provision for loan losses, and a $23,000 increase in preferred dividends. The $423,000 increase in tax expense for the nine months ended September 30, 2010 resulted primarily from the improvement in earnings before taxes as compared to the nine months ended September 30, 2009. Asset Quality. Nonaccrual loans totaled $23.6 million as of September 30, 2010, compared to $15.5 million as of September 30, 2009 and $19.8 million as of June 30, 2010.The increase in nonaccruals year-over-year and in linked-quarter comparison resulted primarily from the addition of a $3.9 million commercial loan, which is well collateralized and secured primarily by a marine vessel, and a $3.4 million commercial development loan in the Texas market added in the third quarter of 2010.Of the remaining $16.3 million in nonaccrual loans, $10.5 million, or 64.4%, represented two large commercial real estate loan relationships in the Baton Rouge market.Loans past due 90 days or more and still accruing totaled $624,000 at September 30, 2010, a decrease of $1.0 million from September 30, 2009 and a decrease of $900,000 from June 30, 2010.Total nonperforming assets to total assets were 2.58% at September 30, 2010, compared to 1.90% at September 30, 2009 and 2.29% at June 30, 2010.Two small commercial loans totaling $661,000 were classified as troubled debt restructurings during the third quarter of 2010 due to a reduction in monthly payments granted to the borrowers.The $1.2 million in -2- troubled debt restructurings at June 30, 2010 represented one commercial loan that paid off in August 2010. Allowance coverage for nonperforming loans was 34.91% at September 30, 2010, compared to 46.82% at September 30, 2009 and 39.90% at June 30, 2010.Annualized net charge-offs were 0.83% of total loans for both the third quarter of 2010 and the third quarter of 2009 and 0.75% for the second quarter of 2010.The ALLL/total loans ratio was 1.41% for quarter ended September 30, 2010, compared to 1.36% at September 30, 2009 and 1.45% at June 30, 2010. Mr. Cloutier, commenting on MidSouth’s asset quality, remarked “We have seen a leveling off of classified and criticized assets, at least in the short-term.However, the longer term affect of the deepwater drilling moratorium, despite its recent lifting, is still uncertain.” Net Interest Income. Fully taxable-equivalent (“FTE”) net interest income totaled $10.7 million for the third quarter of 2010, an increase of 3.2%, or $330,000, from the $10.4 million reported for the third quarter of 2009.The increase in FTE net interest income resulted primarily from a 45 basis point reduction in the average rate paid on interest-bearing liabilities, from 1.56% at September 30, 2009 to 1.11% at September 30, 2010.The $745,000 reduction in interest expense offset a $415,000 decrease in interest income on earning assets for the period.Interest income on loans declined due to a $6.5 million decrease in the average volume and a 14 basis point decrease in the average yield on loans in quarterly comparison.Interest income on investments decreased as the impact of a 124 basis point decline in the average yield on investments offset a $75.2 million increase in the average volume.Investment yields were further impacted by an increase in cash held overnight earning interest at a rate of 25 basis points or less.As a result of these changes in volume and yield on earning assets and interest bearing liabilities, the FTE net interest margin decreased 10 basis points, from 4.82% for the third quarter of 2009 to 4.72% for the third quarter of 2010. In year-to-date comparison, FTE net interest income increased $108,000, as a $2.0 million reduction in interest expense offset a $1.9 million decrease in interest income.The decrease in interest income on earning assets resulted primarily from a $14.0 million decrease in the average volume of loans, combined with a 13 basis point decline in the average yield on loans, from 6.97% at September 30, 2009 to 6.84% at September 30, 2010.Additionally, interest income on investments decreased as a 137 basis point reduction in the average yield earned on investments offset the impact of a $64.7 million increase in the average volume of investments.Interest expense decreased primarily due to a 47 basis point reduction in the average rate paid on interest-bearing deposits, from 1.45% at September 30, 2009 to 0.98% at September 30, 2010.As a result, the taxable-equivalent net interest margin declined 23 basis points, from 4.96% for the nine months ended September 30, 2009 to 4.73% for the nine months ended September 30, 2010. In linked-quarter comparison, FTE net interest income increased $271,000, primarily due to an increase in the average volume of loans and investments combined with lower average rates paid on deposit accounts.Balance sheet and yield changes in linked-quarter comparison resulted in a 1 basis point decrease in the FTE net interest margin, from 4.73% at June 30, 2010 to 4.72% at September 30, 2010. -3- About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a bank holding company headquartered in Lafayette, Louisiana with assets of $993 million as of September 30, 2010.Through our wholly owned subsidiary, MidSouth Bank, N.A., we offer a full range of banking services to commercial and retail customers in south Louisiana and southeast Texas.MidSouth Bank has 34 locations in Louisiana and Texas and more than 50 ATMs. Forward-Looking StatementsCertain statements contained herein are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, which involve risks and uncertainties.These statements include, among others, statements regarding future results, changes in the local and national economy, including the deepwater drilling moratorium, the work-out of nonaccrual loans, the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), and potential acquisitions.Actual results may differ materially from the results anticipated in these forward-looking statements.Factors that might cause such a difference include, among other matters, changes in interest rates and market prices that could affect the net interest margin, asset valuation, and expense levels; changes in local economic and business conditions, including, without limitation, changes related to the oil and gas industries, that could adversely affect customers and their ability to repay borrowings under agreed upon terms, adversely affect the value of the underlying collateral related to their borrowings, and reduce demand for loans; the timing and ability to reach any agreement to restructure nonaccrual loans;increased competition for deposits and loans which could affect compositions, rates and terms; the timing and impact of future acquisitions, the success or failure of integrating operations, and the ability to capitalize on growth opportunities upon entering new markets; loss of critical personnel and the challenge of hiring qualified personnel at reasonable compensation levels; legislative and regulatory changes, including changes in banking, securities and tax laws and regulations and their application by our regulators, such as the Dodd-Frank Act, changes in the scope and cost of FDIC insurance and other coverages, and changes in the U.S. Treasury’s Capital Purchase Program; and other factors discussed under the heading “Risk Factors” in MidSouth’s Annual Report on Form 10-K for the year ended December 31, 2009 filed with the SEC on March 16, 2010 and in its other filings with the SEC.MidSouth does not undertake any obligation to publicly update or revise any of these forward-looking statements, whether to reflect new information, future events or otherwise, except as required by law. -4- MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands except per share data) For the Quarter Ended For the Quarter Ended September 30, % June 30, % EARNINGS DATA Change Change Total interest income $ $ -3.0 % $ % Total interest expense -29.0
